Citation Nr: 0726961	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.

2.  Whether the reduction from 30 percent to 0 percent for 
service-connected hearing loss, from September 1, 2004 to 
February 17, 2005, was proper.

3.  Whether the reduction from 30 percent to 10 percent for 
service-connected hearing loss, from February 18, 2005, was 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Baltimore, Maryland, which, in pertinent part, denied the 
veteran's claim for a disability rating higher than 10 
percent for tinnitus.

The Board also notes that a September 2004 RO rating decision 
reduced the disability rating assigned for the veteran's 
service-connected hearing loss from 30 percent to 0 percent 
(i.e., noncompensable) effective September 1, 2004.  In 
October 2004 the veteran submitted his notice of disagreement 
(NOD) with that decision.  In March 2006 the RO issued a 
rating decision increasing the disability rating from 0 
percent to 10 percent effective February 18, 2005.  Since the 
10 percent rating assigned after the NOD but does not 
constitute a full grant of the benefit sought by the veteran, 
the RO must issue a Statement of the Case (SOC).  38 C.F.R. 
§ 19.26 (2006).  As the RO has not issued a SOC concerning 
the contested rating reductions of service-connected hearing 
loss from 30 percent to 0 percent from September 1, 2004 to 
February 17, 2005 and to 10 percent from February 18, 2007, 
the Board must remand this claim to the RO, rather than 
merely refer it there.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The remand will occur via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The veteran has a 10 percent rating for his bilateral 
tinnitus, the maximum schedular rating for this condition 
irrespective of whether it is perceived in one ear or both 
ears.

CONCLUSION OF LAW

The veteran is not entitled to a rating higher than 10 
percent for his bilateral tinnitus as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controlled by the law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Analysis

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated as 10 percent 
disabling.  VA's General Counsel interpreted this code as 
providing for a single 10 percent rating, regardless of 
whether tinnitus was perceived in one ear or both ears.  
VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 25,178 (2004).

Diagnostic Code 6260 was revised, effective June 13, 2003, to 
provide explicitly that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that VAOPGCPREC 2-2003 was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b) (2005), which requires separate evaluations 
for each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court).  
The Federal Circuit reversed the Court's decision in Smith 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In view of the Federal Circuit Court's ruling in Smith, the 
Board concludes that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes an evaluation in excess 
of a single 10 percent for tinnitus.  It has not been 
disputed that the current version of Diagnostic Code 6260 
precludes separate 10 percent evaluations.  Therefore, the 
veteran's claim for separate 10 percent ratings for tinnitus 
in each ear must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The claim for separate 10 percent disability ratings for 
bilateral tinnitus is denied.



REMAND

In July 2003 the RO, in pertinent part, granted the veteran's 
claim for service connection for hearing loss and assigned a 
30 percent disability rating effective October 12, 2000.  As 
mentioned above, in a September 2004 rating decision the RO 
reduced this disability rating from 30 percent to 0 percent 
effective September 1, 2004.  The veteran submitted a timely 
NOD with that decision in October 2004.

In a March 2006 rating decision, the RO increased the 
disability rating for the veteran's hearing loss from 0 
percent to 10 percent.  However, this rating does not 
constitute a full grant of the benefit sought and an SOC has 
not been issued to the veteran.  Although the veteran 
submitted his NOD in October 2004 disagreeing with the 
reduction of the veteran's disability rating for hearing 
loss, the RO has not provided him with an SOC, nor has he 
been given an opportunity to perfect an appeal to the Board 
concerning this issue by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  The claim, therefore, 
must be remanded to the RO for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); 38 C.F.R. § 19.26..

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Issue the veteran a SOC concerning the 
following:  1) whether the rating 
reduction of service-connected hearing 
loss from 30 percent to 0 percent from 
September 1, 2004 to February 17, 2005 
was proper; and 2) whether the rating 
reduction of service-connected hearing 
loss to 10 percent from February 18, 
2007 was proper.  The veteran and his 
representative also must be given an 
opportunity to perfect an appeal to the 
Board on this issue by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  If, 
and only if, the veteran perfects a 
timely appeal, then return this claim to 
the Board.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


